DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/21 has been entered.

   1.   ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 5/10/21, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

   2.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's amendments and arguments (see pages 6-7 of the remarks) with respect to claims 1, 3, 6-7, 9, 12-13, 15 and 18 have been fully considered and are “the I/O stream including an I/O start, an I/O completion, and an I/O cancellation; establishing a filter framework at the interception point, the filter framework including an I/O stack and a configurable I/O filter, the configurable I/O filter being configurable to provide a selectable touchpoint for interception and replication of the I/O stream; based on a selected touchpoint, filtering out from interception and replication, an I/O cancellation occurring between the I/O start and the I/O completion;” as recited in claim 1 and similarly in independent claims 7 and 13 have differentiated the prior art of record the claimed invention.   

   3.   ALLOWABLE SUBJECT MATTER
Claim 1, 3, 6-7, 9, 12-13, 15 and 18 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 7, and 13 recites the limitations (or similar thereof):
“intercepting, at an interception point in an I/O path, a virtual disk I/O stream between the VM and a virtualization server, the I/O stream including an I/O start, an I/O completion, and an I/O cancellation; 
establishing a filter framework at the interception point, the filter framework including an I/O stack and a configurable I/O filter, the configurable I/O filter being configurable to provide a selectable touchpoint for interception and replication of the I/O stream; 
based on a selected touchpoint, filtering out from interception and replication, an I/O cancellation occurring between the I/O start and the I/O completion;”
 
The limitations above, particularly in combination with the other limitations within the claims, are not taught or rendered obvious in view of the prior art of record applied.  The dependent claims are allowable for at least the same reasons noted above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

   3.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
Claim 1, 3, 6-7, 9, 12-13, 15 and 18 are allowed.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137